In an action for divorce and ancillary relief, the defendant husband appeals, as limited by his notice of appeal and brief, from so much of an order of the Supreme Court, Nassau *681County (Murphy, J.), dated June 8, 1990, as granted the plaintiff wife’s motion for interim financial and other relief to the extent of awarding her $1,500 as a counsel fee and $1,500 as an appraiser’s fee.
Ordered that the order is reversed insofar as appealed from, with costs, the branch of the plaintiff wife’s motion which was for the award of a counsel fee is denied, and that branch of the plaintiff’s motion which was for an appraisal fee is denied with leave to renew on proper papers.
The plaintiff, who made no request for a counsel fee, failed to support that branch of her motion which was for an “appraisal” fee with an affidavit from a member of the accounting firm with which she attests she consulted. There is thus no basis upon which to determine the amount of the expert’s fee (see, Coppola v Coppola, 129 AD2d 760; Ganin v Ganin, 114 AD2d 883; Ahern v Ahern, 94 AD2d 53). Moreover, the record is presently devoid of any basis for an award of a counsel fee (see, Dunne v Dunne, 172 AD2d 482; Lehman v Lehman, 126 AD2d 609; see also, 22 NYCRR 202.16 [g]). Sullivan, J. R, Harwood, Balletta and Riber, JJ., concur.